Citation Nr: 0107549	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-24 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1. Entitlement to service connection for bilateral Achilles 
tendonitis.

2. Entitlement to service connection for a right ankle 
disorder.  

3. Entitlement to service connection for a viral syndrome.  

4. Entitlement to service connection for alopecia areata.  

5. Entitlement to service connection for bumps on head and 
neck.  

6. Entitlement to service connection for a low back disorder.  

7. Entitlement to service connection for a disorder 
manifested by chest pain.  

8. Entitlement to service connection for migraines headaches.  

9.  Entitlement to an initial evaluation for arthritis of the 
left knee in excess of 10 percent.  

10. Entitlement to an initial evaluation for arthritis of the 
right knee in excess of 10 percent.  

11.  Entitlement to an initial evaluation for hypertension in 
excess of 10 percent.   

12.  Entitlement to an initial compensable evaluation for 
residuals of injury to left index finger.  

13.  Entitlement to an initial compensable evaluation for 
residuals of injury to right middle finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

REMAND

The appellant had two periods of active service from October 
1982 to October 1989, and March 1990 to December 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Atlanta, Georgia denying service connection for the 
disabilities above for which service connection is sought and 
granting service connection for the disorders for which 
increased or compensable evaluations are sought.  Generally 
see Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

That rating action assigned a single 10 percent rating for 
arthritis of both the left and right knees but subsequently 
the veteran was notified that separate 10 percent ratings 
were assigned for each knee disorder. 

The veteran is also claiming service connection for various 
disorders and the September 1998 rating action appealed 
denied the claims for service connection for at least some of 
these disorders as not well grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Moreover, the Board notes that it has been almost 3 years 
since the veteran's last VA examination.  In that 
examination, it does not appear that the claims file and 
extensive service medical records were made available for 
review.

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that these claims must be remanded to afford the 
veteran appropriate VA examinations, including a review of 
his service medical records.  Prior to scheduling such 
examinations, however, all outstanding treatment records must 
be associated with the claims folder.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment.  

After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the veteran that are not already 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further pertinent 
formal or informal guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The veteran should be afforded 
appropriate comprehensive VA examinations 
to determine the nature, cause or 
etiology for the disabilities (if such 
are found to exist) for which service 
connection is claimed.  

The examiner(s) should identify and 
describe in detail all pathology which is 
related to service or any service-
connected disorder or combination of 
service-connected disorders.  

The physician(s) is (are) requested to 
offer opinions expressed in terms of the 
degree of probability of any particular 
etiology or causation, specifically 
whether it is at least as likely as not 
that a particular nexus exists.  The 
physician(s) must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in legible 
reports.  

If these matters cannot be determined 
without resort to mere conjecture, this 
should be commented upon by the 
examiners.  All findings and opinions 
should be clearly set forth, and it 
should be noted whether the opinions 
reached were based in part by clinical 
history provided by the veteran.  

The entire claims folder should be 
reviewed by the examiner(s) prior to the 
examination, and a statement to that 
effect must be included in the 
examination reports.

4.  The veteran should be scheduled for a 
VA examination by cardiovascular 
specialist to determine (1) the nature 
and extent of his hypertension and (2) 
whether the veteran had any cardiac 
pathology which causes chest pain.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The reports of the 
examinations should include a detailed 
account of all manifestations of the 
disability found to be present, including 
the appropriate pathology.  

The examiners should also note whether 
the veteran has hypertension, cardiac 
limitation, or other cardiovascular 
pathology.  If additional examinations 
are warranted in order to fully assess 
the veteran's disabilities, those too 
should be ordered.  If these matters 
cannot be determined without resort to 
mere conjecture, this should be commented 
upon by the examiners.  All findings and 
opinions should be clearly set forth, and 
it should be noted whether the opinions 
reached were based in part by clinical 
history provided by the veteran. 

The entire claims folder should be 
reviewed by the examiner(s) prior to the 
examination, and a statement to that 
effect must be included in the 
examination reports.

5.  The veteran should also be afforded 
appropriate VA orthopedic examination to 
determine the extent and severity of his 
service-connected musculoskeletal 
disorders. 

All indicated tests should be 
accomplished, and all clinical findings 
should be reported in detail, including 
range of motion studies, measured in 
degrees, and X-ray studies.  Attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, ankylosis (favorable or 
unfavorable), subluxation, instability, 
dislocation, locking of the joint, loose 
motion, crepitus, deformity or 
impairment.  The examiner(s) should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion, but only 
that which is due to the service-
connected disorders.  The examiner(s) 
should provide a description of the 
effect, if any, of the veteran's pain on 
the function and movement of his service-
connected musculoskeletal disorder but 
only that which is due to the service-
connected disorder or other disorder the 
examiner(s) has related to service or the 
service-connected disorders.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2000) (functional loss may 
be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of such disability.  Range 
of motion testing should be conducted 
with an explanation as to what is the 
normal range of motion.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of musculoskeletal 
pathology found to be present.  All 
necessary tests should be conducted.

The entire claims folder should be 
reviewed by the examiner(s) prior to the 
examination, and a statement to that 
effect must be included in the 
examination reports.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000). 

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for scheduled examinations 
may result in the denial of the higher rating claim.  38 
C.F.R. § 3.655 (2000).  

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).


